                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ABDIFATAH HASSAN AHMED,

          Plaintiff,                                                     ORDER
    v.
                                                                Case No. 20-cv-237-wmc
 CAPT. JUDD, HSU MANAGER
 BUCHANAN, RN NURSE ALT and
 RN NURSE JOE,

          Defendants.


         On March 16, 2020, I entered an order directing plaintiff Abdifatah Hassan Ahmed to

either pay the $400 filing fee or to submit a motion for leave to proceed without prepayment

of the filing fee along with a six-month trust fund account statement. Dkt. 2. On April 6, 2020,

plaintiff filed a motion for an order requesting CCI business office to produce plaintiff’s

certified trust account statement. Dkt. 3. I will deny as unnecessary plaintiff’s motion. Plaintiff

has submitted a certified trust fund account statement (dkt. 10) in case no. 20-cv-137-wmc.

Therefore, I will adopt the certified trust fund account statement filed in case no. 20-cv-137-

wmc when deciding plaintiff’s request in this case.

         After considering plaintiff’s trust fund account statement, the court concludes that

plaintiff qualifies for indigent status. Even when a litigant qualifies for indigent status, the

litigant must pay a portion of the fee returned by the formula set forth in 28 U.S.C. §

1915(b)(1). Using information for the relevant time period from plaintiff’s trust fund account

statement, I conclude plaintiff’s initial partial filing fee to be $0.04. For this case to proceed,

plaintiff must submit this amount on or before April 30, 2020.
                                          ORDER

   IT IS ORDERED that,

       1. Plaintiff Abdifatah Hassan Ahmed’s motion for an order requesting CCI

business office to produce plaintiff’s certified trust account statement, dkt. 3, is DENIED

as unnecessary.

       2. Plaintiff is assessed $0.04 as an initial partial payment of the $350.00 fee for

filing this case. Plaintiff is to submit a check or money order made payable to the clerk of

court in the amount of $0.04 or advise the court in writing why plaintiff is not able to

submit the assessed amount on or before April 30, 2020. If plaintiff does not have enough

money to make the initial partial payment from plaintiff’s regular account, plaintiff should

arrange with authorities to pay the remainder from plaintiff’s release account.

       3. If, by April 30, 2020, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily

and the case will be closed without prejudice to plaintiff filing this case at a later date.

       4. No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.

           Entered this 8th day of April, 2020.

                                  BY THE COURT:

                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge




                                             2
